DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claim 15.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims 8 and 14, a method), machine (claim 1) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include 
extract a time interval to be analyzed from a time series of a first signal based on a second signal acquired in conjunction with the first signal relating to an operation of a facility; estimate a change in a state of the facility based on waveform data of the time interval of the first signal.
Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that obtaining first and second signals.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “acquiring a first signal and second signal” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a processor and a memory” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-6, 9-13 and 16-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-6, 9-13 and 16-20 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being antecipated by Zhang et al. (Patent. No. US 8,405,339) (hereinafter Zhang).
As per claims 1, 8 and 14, Zhang teaches extract a time interval (i.e. a period of operating the AC induction machine) to be analyzed from a time series of a first signal (i.e. current) based on a second signal (i.e. voltage) acquired in conjunction with the first signal relating to an operation of a facility (i.e. AC induction machine) (see col. 2, lines 44-65); and estimate a change in a state of the facility (i.e. rotor fault, unbalanced rotor flux) based on waveform data of the time interval of the first signal (see col. 3, lines 45-65).
As per claims 2, 4, 7, 9, 11, 16 and 18, Zhang further teaches that the processor is configured to select the time interval as an analysis target, when the second signal corresponding to a certain time interval in the time series of the first signal is at a predetermined value or in a predetermined state (i.e. based on the stator current and voltage measurements determining whether the AC induction machine is operating at steady state or not) (see col. 4, lines 1-15).
As per claims 3, 10 and 17, Zhang further teaches that the processor is configured to exclude, from an analysis target, a time interval in the time series of the first signal, the time interval corresponding to an operating mode which is unaffected by a change in a state of the facility (i.e. the current and voltage analysis are performed when the AC induction machine is in operation, it is considered that the time when the induction machine is off is excluded) (see col. 2, lines 44-55).
As per claims 5, 12 and 19, Zhang further teaches that the processor is configured to perform a filtering process corresponding to a temporal change of a state to be estimated and estimate a temporal change in a state of the facility (see col. 5, lines 1-5).

                                      Examiner’s notes
5.	Claims 6, 13 and 20 distinguish over the prior art because none of the prior at teaches of fairly suggests a state estimation apparatus comprising: a processor; and a memory storing a program executable by the processor, wherein t the processor is 

    Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Eguchi et al. [JP2015021901] disclose a diagnostic apparatus for a rotating machine includes a diagnostic device that acquires in a measurement signal representing a state quantity of the rotating machine from the rotating machine and diagnoses the state of the rotating machine using the acquired measurement signal. A diagnostic device for a rotating machine, wherein the diagnostic device stores an operational database for storing operational data based on a measurement signal captured from the rotational machine, and a diagnostic index used to determine the state of the rotational machine from the operational data.
Basu et al. [‘113] disclose a system including a current sensor for measuring a phasor current of an electrical machine, a voltage sensor for measuring a phasor voltage of the electrical machine and a fault estimation module communicatively coupled to the current sensor and the voltage sensor. The fault estimation module is configured to determine a 
Schwartz et al. [‘861] disclose monitoring operation of the induction motor and comparing easily-measurable parameters of the induction motor during operation with baseline (reference) characteristics of the induction motor for known normal operation. Deviations of the motor's characteristics from the known baseline indicate an actual mechanical disturbance and an approaching mechanical failure. Mechanical disturbances of the machinery are reflected in fluctuations in the load torque of the machinery. Therefore, motor torque fluctuations are analyzed to detect present mechanical disturbances that are indicative of early-stage mechanical failures in the machinery driven by the motor. Fluctuations of motor torque are analyzed by Fast Fourier Transform (FFT) analysis.

    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857